DAUKSCH, Judge,
concurring specially.
While I agree the writ was properly denied upon the basis asserted I write to say two things.
First, it seems to me that appellant had a good argument for attacking the sentences upon various constitutional grounds: cruel and unusual punishment, equal protection of the law and due process come to mind.
Second, this bad case points directly to another absurdity in the sentencing guidelines. The guidelines do not govern the crimes and contempt charges committed by appellant. So, appellant will serve more time, if he is not first given a pardon or clemency by the executive, than many murderers, most robbers, burglars, rapists and virtually all thieves. He’s a bad car driver and doesn’t go to court when told to, and should be punished for the crimes he commits. But to punish him more severely than the big-league criminals is unfair, unjust and illogical.